Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 12/12/2019.
Claims 26-47 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a connectivity root device (CRD) to broadcast … ” in claims 26 and 29.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 26-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
As to claims 26, 34 and 41, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claim limitations including “broadcast a request for second fragmental keys corresponding to respective ones of body area network (BAN) devices within a BAN, the CRD to broadcast the request via the BAN in response to a successful validation of a first fragmental key associated with a wearer of the wearable device” and “in response to detecting a threshold quantity of the second fragmental keys” do not appear to be described in the specification and are interpreted as new matter.
Claims 27-33, 35-40 and 42-47 do not cure the deficiency of claims 26, 34 and 41 and are rejected under 35 USC § 112(a) for their dependency upon claims 26, 34 and 41.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 26 and 29, claim limitations “a connectivity root device (CRD) to broadcast …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 27, 28 and 30-33 do not cure the deficiency of claim 26 and are rejected under 35 USC § 112(b) for their dependency upon claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 31, 34, 38, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Data Security and Privacy in Wireless Body Area Networks to Li et al. (hereinafter Li) (retrieved from Applicant’s IDS) in view of US 2019/0058992 to Kurian et al. (hereinafter Kurian).
As to claims 26, 34 and 41, Li teaches a wearable device (FIG. 1 and page 51, right column, 2nd paragraph wireless sensor nodes placed in, on or around the patient’s body), comprising: a (page 55, Secure and Dependable Distributed Data Storage, request in order to collect enough residues from the different nodes); and a shared secret processor to unlock user identification data (UID) associated with the wearable device in response to detecting a threshold quantity of the second fragmental keys (page 55, Secure and Dependable Distributed Data Storage, recovery of the original file once enough residues are collected).
Li does not explicitly teach a request for second fragmental keys corresponding to respective ones of body area network (BAN) devices within a BAN, the CRD to broadcast the request via the BAN in response to a successful validation of a first fragmental key associated with a wearer of the wearable device.
However, Kurian teaches a request for second fragmental keys corresponding to respective ones of body area network (BAN) devices within a BAN (paragraphs 63 and 64, request sent to the first user device wherein the response include the first authentication key fragment), the CRD to broadcast the request via the BAN in response to a successful validation of a first fragmental key associated with a wearer of the wearable device (paragraphs 59-64, after authenticating the second authentication key, the request is sent to the first user device which returns the other key fragment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Li to include the method of validating key fragments as taught by Kurian in order to eliminate the processing of multiple or all fragments which complete the threshold when a first or earlier fragment is invalid therefore reducing processing time and improving the overall efficiency of the system.
As to claims 31, 38 and 45, Li teaches wherein the shared secret processor is to transmit the unlocked UID to a requester (page 53, Application Scenario, the requester, emergency paramedic, receives Peter’s profile and medical records).

Claims 27-29, 35, 36, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kurian in further view of US 2015/0163221 to Bolin et al. (hereinafter Bolin).
As to claims 27, 35 and 42, Li and Kurian do not explicitly teach wherein the wearable device is at least one of eyeglasses, a wristband, or a wristwatch
However, Bolin teaches wherein the wearable device is at least one of eyeglasses, a wristband, or a wristwatch (paragraphs 51 and 63, wristband and watch part of the formed BAN).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Li and Kurian to include the body area network enabled devices as taught by Bolin in order to provide an improved user interface for the collected data therefore creating a more user-friendly system.
As to claim 28, Bolin teaches wherein the BAN devices include at least one of eyeglasses, a wristband, or a wristwatch (paragraphs 51 and 63, wristband and watch part of the formed BAN).
As to claims 29, 36 and 43, Bolin teaches wherein the CRD is to broadcast the request as at least one of a Wi-Fi protocol, a Bluetooth protocol or an infrared protocol (paragraph 73 and 111, Bluetooth, Wi-Fi, NFC, etc.).

Claims 30, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kurian in further view of US 2008/0165968 to Yadav et al. (hereinafter Yadav).
As to claim 30, 37 and 44, Li and Kurian do not explicitly teach a timer to permit the CRD to retrieve ones of the second fragmental keys until the timer expires.
However, Yadav teaches a timer to permit the CRD to retrieve ones of the second fragmental keys until the timer expires (paragraph 22, if all fragments are not received before the timer expires, then the fragments are discarded)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Li and Kurian to include the time for receiving fragments as taught by Yadav in order to prevent an unauthorized or fraudulent user from having sufficient time to illicitly receive or generate fragments.

Claims 32, 33, 39, 40, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kurian in further view of US 2012/0061459 to Bahr.
As to claims 32, 39 and 46, Li and Kurian do not explicitly teach a BAN communication engine to monitor the BAN for life pulses.
However, Bahr teaches a BAN communication engine to monitor the BAN for life pulses (paragraph 79, receiving keep-alive messages and sending keep-alive ACK’s).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Li and Kurian to include the keep-alive timer and keep-alive messages as taught by Bahr in order to prevent the maintaining of connections which may have gone stale therefore freeing resources for other requesting devices or users.
As to claims 33, 40 and 47, Bahr teaches wherein the BAN communication engine is to disconnect the wearable device from the BAN if no life pulses are detected during a threshold period of time (paragraph 81, when the keep-alive timer expires, a disconnect message is sent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497